                                    Michael H. Gold
                                295 Madison Avenue, 12th Flr
                                  New York, New York
                                     10017
                                 Tel (212) 838 0699



                                                      December 2, 2020


Hon. Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Goklu, 19 CR 386 (PKC)

Dear Judge Chen;

        I am writing at the Court’s direction to clarify and respond to specific questions raised in
regard to the defendant’s bail modification request. Even though the same modification was
sought and denied a year ago, I should have realized how complex an oral video application
would be and, instead, filed an initial application in writing. I appreciate the Court’s forbearance.

        While I will address the Court’s inquiries, I respectfully withdraw the current application
and request leave to renew if and when appropriate. Mr. Dogan Kimilli, Mr. Goklu’s cousin and
prospective employer, has been unreachable to Pretrial as well as me because he is far upstate
caring for his father who has a severe case of Covid 19. He has no cell service and, for purposes
of this proceeding, has no plans now or in the immediate future to buy cars which, as will be
explained below, negates any job opportunities for Mr. Goklu. Therefore, we withdraw the
modification application and request cancellation of the December 4, 2020 appearance.

               The Defendant’s Income Prior to Arrest and Drivers License

        As stated at the hearing, Mr. Goklu’s car was forfeited as part of the instant case and his
Taxi and Limousine license was revoked. Therefore, he may not engage in any commercial
public livery and has no further income from this business. In addition, prior to his arrest, he
earned a significant amount of money by purchasing machinery from China, for which he
declared and paid full import duties and complied with all Customs requirements. He then resold
these items on Ebay. All proof of purchases, payments and resale are electronically recorded and
were processed through American banks.
        However, he no longer has access to this business. The Chinese sellers would only accept
bitcoin as payment. Once Mr. Goklu was arrested and prohibited from engaging in bitcoin
transactions, he could no longer buy the machinery and that source of income completely and
immediately ceased.

         Since his arrest, Mr. Goklu has relied primarily on savings and a substantial loan from his
sister, $20,000.00, to survive. The pandemic has had disastrous economic implications for most
everyone, including him. He has delivered pizza for tips and meals, sold personal items and, on a
few occasions, has purchased distressed and unusable cars at NYC Police auctions that he
refurbished and resold. One such purchase and sale resulted in his current driver’s license
suspension for failure to pay insurance. License plates for sold vehicles must be returned within a
proscribed period of time in order to avoid license suspension for non payment of insurance. He
has tried on multiple occasions in person to return the license plates from a sold car but the DMV
had limited capacity to process this type of transaction and the offices he went to would not
accept them. Consequently, since he stopped paying insurance on the already sold vehicle and
didn’t return the plates, the DMV records still reflect his ownership of a now uninsured vehicle.
Accordingly, his license was suspended.

        Mr. Goklu fully understands that until this license issue is resolved, the Court would not
grant any modification even if all other conditions were satisfied. He believes he can resolve it
within a few weeks.

                                      Employment Proposal

         Mr. Kimilli, his cousin and prospective employer, owns two companies; The first, which
is the larger and provides the bulk of his income, is Tuna LLC, a property management firm.
This is the company noted in the original pretrial report. I cannot answer whether he spoke to the
officer about both companies and only one was included in the report or if he simply discussed
Tuna LLC since it is his primary business. Of course, he has never seen the report to verify its
accuracy.

        In addition to Tuna LLC. , Mr. Kimilli owns a car resale business, Tuana Transportation
for which he proposes to hire Mr. Goklu. In essence, Mr. Kimilli identifies inoperable cars for
auction in New York, New Jersey, Pennsylvania and sometimes in New England states and
purchases them for repair and resale. Mr. Goklu, as explained above, engaged in the same
business on a few occasions and only in New York City. Mr. Kimilli purchases up to three cars
at a time and needs drivers to transport the vehicles back to New York. The drivers do not need a
special commercial license since the truck used to tow the cars is under 26,000 pounds and the
car towed is under 10,000 pounds. It is done with a pickup truck. Any active drivers license
suffices.

        Since it’s never clear which cars he will succeed in buying at auction, there is no set
schedule for pickups. Some weeks, no cars are purchased at all. In others, he has purchased cars
on as many as four days. Generally, the driver is notified 24 hours in advance when the car will
be ready and then proceed accordingly. Mr. Goklu would report directly to and receive
instructions from Mr. Kimilli.
          Mr. Goklu would leave and return the same day. It should be noted that under his current
restrictions, Mr. Goklu is already permitted to leave his home without any electronic surveillance
from 10:00 AM-9:00 PM. The only difference is that under the modification proposal he would
be gainfully employed and would likely leave the state on most work days. Simply put, if he
were inclined to flee, he is currently unmonitored for 11 hours and would have the same “head
start” if this application were granted.

        To be clear, Mr. Kimilli confirmed the above information to me on several occasions in
court, in my office and on the phone. However, I did not speak to him recently to reconfirm but I
have no reason to believe anything has changed. I will endeavor to speak with him prior to any
future application.

       Mr. Goklu was advised by pretrial that there are certain apps available on Iphones and
Android phones that enable GPS tracking. Mr. Goklu would consent to the installation of the app
and monitoring along with phone calls to him while he is traveling in order to ensure that he is in
possession of the phone during those days he worked. This would actually provide more
information as to his whereabouts than the current conditions. As well, we have no objection to
the Court’s suggestion of computer monitoring.

         We appreciate the Court’s and the government’s concern about him engaging in illegal
activities if permitted to travel. Obviously, he denies any such intent. Since May, 2019, Mr.
Goklu has been fully compliant with his terms of release and not been rearrested or otherwise
violated the trust the Court placed in him. As stated earlier, his current conditions permit him
being out of the home for 11 hours a day. If he were so inclined, he has the same ability and
opportunity now to travel to nearby states to conduct illegal bitcoin sales as he would under the
proposed revisions. He hasn’t done so before and pledges not to in the future.

       Mr. Goklu lives with his wife and 6 month old baby. His wife does not work outside the
home and he is the sole source of income for the family. The sole purpose of the modification
application was to legally support his family.

        Again, given the status of his license and my inability to confirm in good faith when the
job will be available I withdraw the bail modification request at this time. As well, we see no
need for the next status conference and ask that it be canceled,

       Thank you for your consideration of this application.


                                             Respectfully,


                                             Michael H. Gold
